Filed 10/22/20
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                            DIVISION SIX


LEAH B.,                                      2d Civil No. B301138
                                        (Super. Ct. No. 56-2019-00531049-
     Plaintiff and Appellant,                     CU-HR-VTA)
                                                (Ventura County)
v.
MICHAEL V.,
     Defendant and Respondent.


            Leah B. appeals the trial court’s August 8, 2019 order
dismissing, for lack of jurisdiction, appellant’s request for a civil
harassment restraining order. (Code Civ. Proc., § 527.6.) We
affirm. Appellant is not permitted to use the civil harassment
order process to collaterally attack a confidential child
dependency and adoption proceeding concerning her biological
daughter. (Welf. & Inst. Code, § 366.26, subd. (i)(1).)
                                                        1



            Appellant’s parental rights were terminated in a
child dependency proceeding after appellant refused cancer
treatment for her daughter and threatened the caregiver and
case worker. (In re G.B., Ventura County Sup. Ct. Case No.
J071718.) The juvenile court denied appellant’s petition to
reinstate services, freed the daughter for adoption, and placed

         1
       All further statutory references are to the Welfare &
Institutions Code.
the daughter with a confidential caregiver. (§ 366.26.) We
affirmed the dependency order in a nonpublished opinion (In re
G.B. (Aug. 17, 2020, B303318)) and denied appellant’s petition for
an extraordinary writ. (L.B. v. Superior Court (Sept. 24, 2019,
B297489) [nonpub. opn.].)
               Appellant tried to intervene in the adoption
proceeding by requesting a civil harassment restraining order.
Appellant claimed that Michael V., G.B.’s paternal relative,
“asked to be [G.B.’s] anonymous . . . caregiver” and “[t]his has
caused me to have limited access to my child’s medical
records . . . .” Appellant “believe[d] that the current caregivers
request to [remain] confidential is actually an attempt to avoid
being located and therefore avoid . . . being involved in a lawsuit.”
The trial court dismissed, with prejudice, the request for a civil
harassment restraining order.2
                     Finality of 366.26 Judgment
                Appellant argues that her rights as victim were not
considered and the dismissal, for lack of jurisdiction, is an abuse
of discretion. Section 366.26, subdivision (i)(1) states in pertinent
part: “Any order of the court permanently terminating parental
rights under this section shall be conclusive and binding upon the
child, upon the parent or parents and, upon all other persons who
have been served with citation by publication or otherwise as
provided in this chapter.” Section 366.26, subdivision (i)
prohibits collateral attacks on dependency orders freeing a child


      2
        In her opening brief, appellant states that a second
request for a civil harassment restraining order was dismissed
June 20, 2019. (Case No. 56-2019-00529219-CU-HR-VTA.) She
did not appeal the dismissal.




                                  2
for adoption and placing the child with a caregiver pending an
adoption. (See In re Zeth S. (2003) 31 Cal. 4th 396, 413; In re
Meranda P. (1997) 56 Cal. App. 4th 1143, 1161, [§ 366.26, subd.
(i)(1) “forbids alteration or revocation of an order terminating
parental rights except by means of a direct appeal from the
order”]; Adoption of Alexander S. (1988) 44 Cal. 3d 857, 867-868
[habeas corpus may not be used to collaterally attack a final
nonmodifiable judgment in an adoption-related action where the
trial court had jurisdiction to render the final judgment].)
              Appellant may not use the civil harassment order
process to mount a collateral attack on the section 366.26 order
terminating parental rights, the selection of a confidential
caregiver, or G.B.’s adoptive placement. (See, e.g., In re
Z.S. (2015) 235 Cal. App. 4th 754, 770.) Appellant is no longer the
legal mother of G.B. and further attempts to relitigate any
claimed parental rights should not, and will not, be considered on
the merits.
                               Disposition
              The judgment (order dismissing the request for a civil
harassment restraining order) is affirmed. Respondent is
awarded costs on appeal.
              CERTIFIED FOR PUBLICATION.


                                     YEGAN, Acting P. J.
We concur:


             PERREN, J.

             TANGEMAN, J.




                                 3
                Andrew Krause, Temporary Judge

                Superior Court County of Ventura

                 ______________________________

             Leah B., in propria persona, for Plaintiff and
Appellant.

          Ferguson Case Orr Paterson, Leslie A. McAdam and
Max R. Engelhardt, for Defendant and Respondent.